Exhibit FOR IMMEDIATE RELEASE TerreStar Reports Progress on Launch Preparations Ø Satellite and Reflector Substantially Complete Ø Launch Date Set Ø Launch Vehicle Arrives in French Guiana Ø Placement of Launch and In-Orbit Insurance RESTON, VA, March 16, 2009 – TerreStar Corporation (NASDAQ:TSTR) and its majority-owned subsidiary TerreStar Networks Inc. today provided an update on progress towards launching its 2 GHz mobile services satellite, TerreStar- 1.TerreStar reported successful completion of the final satellite and reflector post dynamics performance testing, and entry into the final phase of integration and testing at Space Systems/Loral. “Both the satellite and reflector are substantially ready.Our launch provider, Arianespace, hasaccepted our requested launch date ofMay 28th.
